Petitioner commenced this CPLR article 78 proceeding challenging a determination rendered after a tier III disciplinary hearing. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the $5 mandatory surcharge has been refunded to petitioner’s inmate account. Given that petitioner has been granted all the relief to which he is entitled, the petition is dismissed as moot (see Matter of Murphy v Boucaud, 78 AD3d 1417 [2010]; Matter of Auincola v Fischer, 74 AD3d 1672 [2010], lv denied 15 NY3d 711 [2010]).
Peters, J.P, Lahtinen, Kavanagh, Stein and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.